DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Election/Restrictions
Claim(s) 4-8 & 15-17 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 October 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-14, & 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/069485A1 hereafter referred to as Hioki.
In regards to claim 1, Hioki discloses
A film capacitor comprising: 
a dielectric resin film (3 & 4 – fig. 3; abstract); and
 a metal layer (5a & 6a – fig. 3; [0085])) on one surface of the dielectric resin film, 
wherein the dielectric resin film has a crosslink density at 225°C of 2700 mol/m3 or more, the crosslink density at 225°C being calculated by:  
n = E'/3ΦRT, 
wherein n is the crosslink density, E' is a storage elastic modulus of the dielectric resin film at 225°C, T is 498 K and corresponds to an absolute temperature of 225°C, Φ is a front coefficient, and R is 8.31 J/mol●K (table 1 – wherein Φ the front coefficient is 3  – note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking a number that will produce a value for n of 5000 mol/m3).  

In regards to claim 2, Hioki discloses
The film capacitor according to claim 1, wherein the crosslink density is 2700 mol/m3 to 5600 mol/m3 (table 1 – wherein Φ the front coefficient is taken to be a value that causes n to equal 5000 mol/m3  – note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking a number that will produce a value for n of 5000 mol/m3).  

In regards to claim 3, Hioki discloses
The film capacitor according to claim 1, wherein the crosslink density is 3000 mol/m3 to 5400 mol/m3  (table 1 – wherein Φ the front coefficient is taken to be a value that causes n to equal 5000 mol/m3  – note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking a number that will produce a value for n of 5000 mol/m3).  .

In regards to claim 9, Hioki discloses


In regards to claim 10, Hioki discloses
The film capacitor according to claim 1, wherein the dielectric resin film has a thickness of 1 µm to 10 µm ([0062]).
  
In regards to claim 11, Hioki discloses
The film capacitor according to claim 1, wherein the metal layer has a fuse portion (12 & 15 – fig. 3).  

In regards to claim 12, Hioki discloses
A film for a film capacitor, the film having a crosslink density at 225°C of 2700 mol/m3 or more, the crosslink density at 225°C being calculated by: 
n = E'/3ΦRT, 
wherein n is the crosslink density, E' is a storage elastic modulus of the dielectric resin film at 225°C, T is 498 K and corresponds to an absolute temperature of 225°C, Φ is a front coefficient, and R is 8.31 J/mol●K (table 1 – wherein Φ the front coefficient is taken to be a value that causes n to equal 5000 mol/m3  – note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking a number that will produce a value for n of 5000 mol/m3).  


The film for a film capacitor according to claim 12, wherein the crosslink density is 2700 mol/m3 to 5600 mol/m3 (table 1 – wherein Φ the front coefficient is taken to be a value that causes n to equal 5000 mol/m3  – note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking a number that will produce a value for n of 5000 mol/m3).    

In regards to claim 14, Hioki discloses
The film for a film capacitor according to claim 12, wherein the crosslink density is 3000 mol/m3 to 5400 mol/m3 (table 1 – wherein Φ the front coefficient is taken to be a value that causes n to equal 5000 mol/m3  – note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking a number that will produce a value for n of 5000 mol/m3).    

In regards to claim 18, Hioki discloses
The film for a film capacitor according to claim 12, wherein the film is mainly composed of a resin having at least one of a urethane bond and a urea bond (table 1).   

In regards to claim 19, Hioki discloses
The film for a film capacitor according to claim 12, wherein the film is mainly composed of a curable resin (table 1).    

In regards to claim 20, Hioki discloses
The film for a film capacitor according to claim 12, wherein the film comprises at least one of an isocyanate group and a hydroxyl group (table 1).   

In regards to claim 21, Hioki discloses
The film for a film capacitor according to claim 12, wherein the film has a thickness of 1 µm to 10 µm ([0062])

In regards to claim 22, Hioki discloses
The film for a film capacitor according to claim 12, further comprising a metal layer (5a & 6a – fig. 3) having a fuse portion (12 & 15 – fig. 3) on one surface of the film.

Claim(s) 1, 10, 12, 19, & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012182162A hereafter referred to as Yoshida.
In regards to claim 1, Yoshida discloses
A film capacitor comprising: 
a dielectric resin film (2 – fig. 1; [0056]); and
 a metal layer (1 and 3 – fig. 1; [0056])) on one surface of the dielectric resin film, 
wherein the dielectric resin film has a crosslink density at 225°C of 2700 mol/m3 or more, the crosslink density at 225°C being calculated by:  
n = E'/3ΦRT, 
9/(3*8.31*498) which will be greater than ~161,094).  

In regards to claim 10, Yoshida discloses
The film capacitor according to claim 1, wherein the dielectric resin film has a thickness of 1 µm to 10 µm ([0051]).

In regards to claim 12, Yoshida discloses
A film for a film capacitor, the film having a crosslink density at 225°C of 2700 mol/m3 or more, the crosslink density at 225°C being calculated by: 
n = E'/3ΦRT, 
wherein n is the crosslink density, E' is a storage elastic modulus of the dielectric resin film at 225°C, T is 498 K and corresponds to an absolute temperature of 225°C, Φ is a front coefficient, and R is 8.31 J/mol●K  ([0042] – E' will be 2 GPa or more at 225°C, using Φ=1 n will be greater than 2 x109/(3*8.31*498) which will be greater than ~161,094).  

In regards to claim 19, Yoshida discloses
The film for a film capacitor according to claim 12, wherein the film is mainly composed of a curable resin ([0051]).    

In regards to claim 21, Yoshida discloses
The film for a film capacitor according to claim 12, wherein the film has a thickness of 1 µm to 10 µm ([0051]).

Claim(s) 1-3, 9-10, 12-14, & 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (US 2014/0368970).
In regards to claim 1, Ichikawa ‘970 discloses
A film capacitor comprising: 
a dielectric resin film (3 & 4 – figure; [0026]); and
 a metal layer (5 & 6 – figure; [0026]) on one surface of the dielectric resin film, 
wherein the dielectric resin film has a crosslink density at 225°C of 2700 mol/m3 or more, the crosslink density at 225°C being calculated by:  
n = E'/3ΦRT, 
wherein n is the crosslink density, E' is a storage elastic modulus of the dielectric resin film at 225°C, T is 498 K and corresponds to an absolute temperature of 225°C, Φ is a front coefficient, and R is 8.31 J/mol●K (table 2 – sample 2 which is equivalent to table 1 - sample 1 of the present application therefore E’ is 2.9x107 thus when Φ is 0.5 (note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking 0.5), n will equal 2.9x107/(3*0.5*498*8.31) = 4672).  

In regards to claim 2, Hioki discloses
3 to 5600 mol/m3 (table 2 – sample 2 which is equivalent to table 1 - sample 1 of the present application therefore E’ is 2.9x107 thus when Φ is 0.5 (note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking 0.5), n will equal 2.9x107/(3*0.5*498*8.31) = 4672).  

In regards to claim 3, Hioki discloses
The film capacitor according to claim 1, wherein the crosslink density is 3000 mol/m3 to 5400 mol/m3  (table 2 – sample 2 which is equivalent to table 1 - sample 1 of the present application therefore E’ is 2.9x107 thus when Φ is 0.5 (note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking 0.5), n will equal 2.9x107/(3*0.5*498*8.31) = 4672).  

In regards to claim 9, Hioki discloses
The film capacitor according to claim 1, wherein the dielectric resin film includes at least one of an isocyanate group and a hydroxyl group (table 2 – sample 2).  

In regards to claim 10, Hioki discloses
The film capacitor according to claim 1, wherein the dielectric resin film has a thickness of 1 µm to 10 µm ([0061]).
  

A film for a film capacitor, the film having a crosslink density at 225°C of 2700 mol/m3 or more, the crosslink density at 225°C being calculated by: 
n = E'/3ΦRT, 
wherein n is the crosslink density, E' is a storage elastic modulus of the dielectric resin film at 225°C, T is 498 K and corresponds to an absolute temperature of 225°C, Φ is a front coefficient, and R is 8.31 J/mol●K  (table 2 – sample 2 which is equivalent to table 1 - sample 1 of the present application therefore E’ is 2.9x107 thus when Φ is 0.5 (note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking 0.5), n will equal 2.9x107/(3*0.5*498*8.31) = 4672).  

In regards to claim 13, Hioki discloses
The film for a film capacitor according to claim 12, wherein the crosslink density is 2700 mol/m3 to 5600 mol/m3  (table 2 – sample 2 which is equivalent to table 1 - sample 1 of the present application therefore E’ is 2.9x107 thus when Φ is 0.5 (note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking 0.5), n will equal 2.9x107/(3*0.5*498*8.31) = 4672).  

In regards to claim 14, Hioki discloses
The film for a film capacitor according to claim 12, wherein the crosslink density is 3000 mol/m3 to 5400 mol/m3  (table 2 – sample 2 which is equivalent to table 1 - 7 thus when Φ is 0.5 (note Φ is merely defined as a front coefficient without any definitive value or range and thus any coefficient (i.e. a number used to multiply a variable) can be used and the examiner is specifically taking 0.5), n will equal 2.9x107/(3*0.5*498*8.31) = 4672).  

In regards to claim 18, Hioki discloses
The film for a film capacitor according to claim 12, wherein the film is mainly composed of a resin having at least one of a urethane bond and a urea bond (table 2 – sample 2).   

In regards to claim 19, Hioki discloses
The film for a film capacitor according to claim 12, wherein the film is mainly composed of a curable resin (table 2 – sample 2).    

In regards to claim 20, Hioki discloses
The film for a film capacitor according to claim 12, wherein the film comprises at least one of an isocyanate group and a hydroxyl group (table 2 – sample 2).   

In regards to claim 21, Hioki discloses
The film for a film capacitor according to claim 12, wherein the film has a thickness of 1 µm to 10 µm ([0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2,593,829 – claim 8		US 2012/0008250 – [0036]
US 2011/0181998 – fig. 1c

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/David M Sinclair/Primary Examiner, Art Unit 2848